Holmes, J.
The name of the person threatened is necessary to the identity of the offence charged in the indictment, and *182therefore must be proved as set forth. Commonwealth v. Mehan, 11 Gray, 821. It is settled in this Commonwealth that a middle name or initial is part of the name, and a variance in regard to it is fatal. Commonwealth v. Perkins, 1 Pick. 388. Commonwealth v. Hall, 3 Pick. 262. Commonwealth v. Shearman, 11 Cush. 546. Commonwealth v. McAvoy, 16 Gray, 235. Terry v. Sisson, 125 Mass. 560, 561. The ruling that there was no variance if Frank A. White was the person called Frank E. White in the indictment, probably went upon the ground that the E. might be rejected as surplusage, as is held in some States. It cannot be said, as matter of law, that.A. and E. are the same. There was no evidence that the party was ever called Frank E. White, as in Commonwealth v. O'Hearn, 132 Mass. 553. See also Commonwealth v. Gormley, 133 Mass. 580.

Exceptions sustained.